DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 10/11/2022, in which claims 1, 3-7, 9, 11-18, 20, 22, 24-26 were amended, claims 2, 8, 10, 21, 23 were cancelled, has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10 and 11 of U.S. Patent No. 10325873 in view of Lee (US Pub. 20150069520) and Kang et al. (US Pub. 20150279825).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of the US Patent teach every features of claims 1, 2, 4 and 15 of the instant application except the limitations “a first semiconductor substrate; a second semiconductor substrate; a first dielectric layer located on the second surface of the first semiconductor substrate, wherein portions of the first contact conductors that protrude from the second surface are surrounded by the first dielectric laver; a redistribution layer is formed on the second chip” of claim 1 and “a first semiconductor substrate; a second semiconductor substrate; a first dielectric layer located between first chip and second chip, wherein portions of the first contact conductors that protrude from the second surface are surrounded by the first dielectric layer; a redistribution layer is formed on and electrically connected to the second contact conductor” of claim 15. 
Kang et al. discloses in Fig. 1J, paragraph [0025], [0033]
a first semiconductor substrate [201]; a second semiconductor substrate [301]; a redistribution layer [319 and/or 409] is formed on the second chip [300];
a redistribution layer [319 and/or 409] is formed on and electrically connected to the second contact conductor [310].
Lee discloses in Fig. 9, paragraph [0008], [0019]
a first semiconductor substrate [102]; a first dielectric layer [154] located on the second surface of the first semiconductor substrate [102], wherein portions of the first contact conductors [160 and 162] protrude from the second surface are surrounded by the first dielectric layer [154].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kang et al. and Lee into the method of the US Patent to include a first semiconductor substrate; a second semiconductor substrate; a first dielectric layer located between first chip and second chip, wherein portions of the first contact conductors that protrude from the second surface are surrounded by the first dielectric layer; a redistribution layer is formed on and electrically connected to the second contact conductor. The ordinary artisan would have been motivated to modify the US Patent in the above manner for the purpose of providing suitable material of the first and second substrates; providing protecting layer to protect back surface of the first semiconductor substrate during subsequent processes and preventing undesired short circuit between the first semiconductor substrate and electrical components formed on back surface of the first semiconductor substrate. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites the limitation “wherein portions of the second contact conductors that protrude from the second surface are surrounded by the second dielectric layer” while claims 1 and 4 on which claim 7 depends recites “a first chip comprising: a first semiconductor substrate having a first surface and a second surface opposite to the first surface; a second chip located on the first chip and comprising: a second semiconductor substrate” and “second contact conductors located in the second semiconductor substrate.” It is unclear how second contact conductors located in the second semiconductor substrate can protrude from the second surface of the first semiconductor substrate that is located under the second semiconductor substrate.

Regarding claim 20, claim 20 recites the limitation “wherein portions of the second contact conductors that protrude from the second surface are surrounded by the second dielectric layer” while claim 15 on which claim 20 depends recites “a first chip comprising: a first semiconductor substrate having a first surface and a second surface opposite to the first surface; a second chip located on the first chip and comprising: a second semiconductor substrate; second contact conductors located in the second semiconductor substrate.” It is unclear how second contact conductors located in the second semiconductor substrate can protrude from the second surface of the first semiconductor substrate that is located under the second semiconductor substrate.

For the purpose of this Action, the limitation of claim 7 and claim 20 will be interpreted and examined as -- wherein portions of the second contact conductors that protrude from a second surface of the second semiconductor substrate are surrounded by the second dielectric layer--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 11-18, 22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 20150069520) in view of Kang et al. (US Pub. 20150279825).
Regarding claim 1, Lee discloses in Fig. 9, Fig. 10 a chip-stack structure, comprising: 
a first chip comprising: 
a first semiconductor substrate [102] having a first surface and a second surface opposite to the first surface; 
a first interconnect structure [layer 145 and interconnect structures formed in layer 145] located on the first surface of the first substrate [102]; 
first contact conductors [162] located in the first semiconductor substrate [102]; 
first pads [152] located on the first interconnect structure [layer 145 and interconnect structures formed in layer 145];  
a second chip located on the first chip and comprising: 
a second substrate [see annotated Fig. 10]; 
a second interconnect structure [see annotated Fig. 10] located on the second substrate [see annotated Fig. 10]; and 
second pads [168] located on the second interconnect structure; 
a first dielectric layer [154] located on the second surface of the first semiconductor substrate [102], wherein portions of the first contact conductors [162] that protrude from the second surface are surrounded by the first dielectric laver [154]; 
a redistribution layer [168] being formed on the second chip; and 
a carrier chip, wherein the first pads [152] of the first chip are directly physically in contact with pads [252] of the carrier chip,
wherein the first contact conductors [162] are directly physically in contact with the second pads [168], respectively.



    PNG
    media_image1.png
    682
    991
    media_image1.png
    Greyscale

Lee fails to disclose 
the second substrate is a second semiconductor substrate.
Kang et al. discloses in Fig. 1J and paragraph [0033]
the second substrate [301] is a second semiconductor substrate.

    PNG
    media_image2.png
    482
    875
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kang et al. into the method of Lee to include the second substrate is a second semiconductor substrate. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of providing suitable substrate material of the second chip to form a semiconductor device having a hybrid stacking structure [paragraph [0040]-0042] of Kang et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 3-5, 16-17 Lee discloses in Fig. 10 and Kang et al. discloses in Fig. 1J
wherein the first contact conductors are not directly physically in contact with the first pads;
second contact conductors located in the second semiconductor substrate and electrically connected with the redistribution layer;
wherein the second contact conductors are not physically directly in contact with the second pads.

    PNG
    media_image1.png
    682
    991
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    875
    media_image2.png
    Greyscale


Regarding claims 9 and 22, Lee discloses in Fig. 9, Fig. 10
wherein a thickness of the carrier chip is greater than a thickness of the first chip [the carrier chip has additional substrate material under the region 204 while the first chip does not].

Regarding claims 11 and 18, Lee discloses in Fig. 10, paragraph [0008], [0020] wherein the first contact conductors [162] are through-silicon vias [the substrate is silicon, thus through vias 162 are through-silicon vias].

Regarding claims 12-14, 24-26, Lee discloses in Fig. 10
wherein the first contact conductors [162] do not cover the second surface of the first semiconductor substrate [102];
wherein a top surface of the first dielectric layer [154] is coplanar with top surfaces of the first contact conductors [162];
portions of the first dielectric layer [154] that surround the portions of the first contact conductors [162] are directly physically in contact with the second pads [168].

Regarding claim 15, Lee discloses in Fig. 9, Fig. 10 a chip-stack structure, comprising: 
a first chip comprising: 
a first semiconductor substrate [102] having a first surface and a second surface opposite to the first surface; 
a first interconnect structure [layer 145 and interconnect structures formed in layer 145] located on the first surface of the first substrate [102]; 
first pads [152] located on the first interconnect structure [layer 145 and interconnect structures formed in layer 145]; and 
first contact conductors [162] located in the first semiconductor substrate [102]; 
a second chip located on the first chip and comprising: 
a second substrate [see annotated Fig. 10]; 
a second interconnect structure [see annotated Fig. 10] located on the second substrate [see annotated Fig. 10]; and 
second pads [168] located on the second interconnect structure; and 
second contact conductors [170] located in the second semiconductor substrate [see annotated Fig. 10]; 
a first dielectric layer [154] located between first chip and second chip, wherein portions of the first contact conductors [162] that protrude from the second surface are surrounded by the first dielectric laver [154]; 
a redistribution layer [168] being formed on and electrically connected to the second contact conductors [170]; and 
a carrier chip, wherein the first pads [152] of the first chip are directly physically in contact with pads [252] of the carrier chip,
wherein the first contact conductors [162] are directly physically in contact with the second pads [168], respectively.


    PNG
    media_image1.png
    682
    991
    media_image1.png
    Greyscale

Lee fails to disclose 
the second substrate is a second semiconductor substrate.
Kang et al. discloses in Fig. 1J and paragraph [0033]
the second substrate [301] is a second semiconductor substrate.

    PNG
    media_image2.png
    482
    875
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kang et al. into the method of Lee to include the second substrate is a second semiconductor substrate. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of providing suitable substrate material of the second chip to form a semiconductor device having a hybrid stacking structure [paragraph [0040]-0042] of Kang et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 20150069520) in view of Kang et al. (US Pub. 20150279825) as applied to claim 4 above and further in view of Farooq et al. (US Pat. 8563403).
Regarding claims 6-7 and 19-20, Lee and Kang et al. fails to disclose 
a second dielectric layer located between the redistribution layer and the second chip;
wherein portions of the second contact conductors that protrude from a second surface of the second semiconductor substrate are surrounded by the second dielectric layer.
However, Lee suggests in Fig. 9 
portions of contact conductors that protrude from a second surface of a semiconductor substrate are surrounded by a dielectric layer.
Farooq et al. discloses in Fig. 15  
a second dielectric layer [504] located between the redistribution layer [514] and the second chip;
wherein portions of the second contact conductors [506] that protrude from a second surface of the second semiconductor substrate [404] are surrounded by the second dielectric layer [504].

    PNG
    media_image3.png
    589
    1085
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Farooq et al. into the method of Lee and Kang et al. to include a second dielectric layer located between the redistribution layer and the second chip; wherein portions of the second contact conductors that protrude from a second surface of the second semiconductor substrate are surrounded by the second dielectric layer. The ordinary artisan would have been motivated to modify Lee and Kang et al. in the above manner for the purpose of providing passivation layer to protect the second surface of the second semiconductor substrate during subsequent processes and preventing undesired short circuit between the second semiconductor substrate and electrical components formed on the second surface of the second semiconductor substrate. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9, 11-20, 22, 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822